DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-7, 9-14, and 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant 
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner (US Pub. 2014/0122706) in view of Dao (US Pub. 2017/0317894).
With respect to Claim 1, Boerner teaches a method comprising: receiving, by a network device, a request for an application service; (Figs. 1-2, paras. 18-20, 25, 27, 35; Cloud computing node provides at least one service. Service make take the form of software offered as a service from the cloud computing environment. Para. 29, 60; processor receives request to provide service.)
calculating, by the network device in response to the receiving, an estimated service time value that indicates a time period for an application service layer network of a first type to provide the application service to an end device; (Fig. 4, paras. 30, 63-67, 73-75; System measures parameters such as response time, a recently measured response time is an estimation of the current service time. See also Figs. 4-5, paras. 40-42, 48-49, 58-63; System runs a hypothetical workload to simulate how the system will perform when subjected to a certain amount of work. Estimation of what the response time will be (see Fig. 4) based on a dummy workload is an estimated service time.)
comparing, by the network device in response to the calculating, the estimated service time value to a threshold performance metric value pertaining to the application service; (paras. 31, 64, 73-75; system compares the parameter values to perform thresholds of a service level agreement or service level objective to determine if the network is in danger of becoming congested and failing to meet the SLA.)
determining, by the network device in response to the comparing, whether the threshold performance metric value is satisfied; (paras. 7, 34, 73-75; system determines whether or not a parameter is higher than the threshold, indicating that a problem is or is about to occur.)
selecting, by the network device when determining that the threshold performance metric value is satisfied, the application service layer network of the first type to provide the application service to the end device; and (A different type of network will be taught later, but Boerner discloses not changing a topology based on there being no threshold violation. Paras. 34, 65, 72-75; System does not update topology until parameter/threshold comparison indicates a problem.)
selecting, by the network device when determining that the threshold performance metric value is not satisfied, an application service layer network of a second type to provide the application service to the end device. (Paras. 34, 65, 72-75; System updates topology when parameter/threshold comparison indicates a problem. Paras. 20, 25; network may be a LAN, WAN, Internet. Para. 18; cloud computing node, which suggests a cloud network.)
But Boerner does not explicitly teach a first network type.
Dao, however, does teach the application service layer network of the first type (paras. 42, 64-67; system has multiple communication networks and slices of communication networks available to it. The networks all provide different quality of service. Para. 69; Application server can be a Mobile Edge Computing (MEC) system.))
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the method of Boerner with the network types in Dao in order to select a network that could provide the level of service that was agreed to.

With respect to Claim 6, modified Boerner teaches the method of claim 1, and Boerner also teaches further comprising: transmitting, by the network device in response to the selecting, the request to the application service layer network of the first type when the application service layer network of the first type is selected. (Paras. 34, 65, 72-75; System does not update topology until parameter/threshold comparison indicates a problem. Para. 29, 60; processor receives request to provide service. See also Dao, para. 67; QoE of a user device based on network and service, which suggests a request transmission to the service layer of a network.)

(paras. 7, 32-33, 48, 58-64, 66, 72-73; reference data and rules for cloud services is stored in association with the service in a storage capacity of the cloud computing node.)
selecting, by the network device, the threshold performance metric value based on the request and the application service information. (Fig. 4, paras. 30-33, 48, 60-63; system monitors parameters that are indicative of performance to show what parameters at what threshold indicate an event is/will be happening.)

With respect to Claim 8, modified Boerner teaches the method of claim 1, and Dao also teaches wherein the application service layer network of the first type is a multi-access edge computing (MEC) network, Para. 69; Application server can be a Mobile Edge Computing (MEC) system.))
The same motivation to combine as the independent claim applies here.
And Boerner also teaches and the application service layer network of the second type is a non-MEC network. (Paras. 20, 25; network may be a LAN, WAN, Internet. Para. 18; cloud computing node, which suggests a cloud network.)

With respect to Claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Boerner also teaches a network device comprising: a communication interface; (Fig. 1, para. 25; network adapter)
a memory, wherein the memory stores instructions; (Fig. 1, para. 24; memory including RAM and non-volatile storage such as CD-ROM or hard drive.)
and a processor, wherein the processor executes the instructions to: (Fig. 1, para. 21; processor)

With respect to Claims 14-16, they are substantially similar to Claims 7, 6, 8, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 17, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Boerner also teaches a non-transitory computer-readable storage medium storing instructions executable by a processor of a device, which when executed cause the device to: (Fig. 1, para. 24; memory including RAM and non-volatile storage such as CD-ROM or hard drive. Para. 21; processor)

.


Claims 2-5, 10-13, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boerner (US Pub. 2014/0122706) in view of Dao (US Pub. 2017/0317894), and further in view of Papp (US Pat. 7,843,843).
With respect to Claim 2, modified Boerner teaches the method of claim 1, but does not explicitly teach processing and transit times. 
Papp, however, does teach wherein the time period includes an estimated processing time pertaining to the request and an application service response, by a server device of the application service layer network of the first type, (col. 19, ln. 60 to col. 20, ln. 42 and col. 21, ln 52 to col. 22, ln. 57; system calculates server delay, which is the delay by the server in processing the request, and relates it to total delay.)
and an estimated transit time of the application service response from the server device to the end device. (col. 19, ln. 60 to col. 20, ln. 42 and col. 22, ln. 58 to col. 23, ln. 7; system calculates transit or network delay in relation to total delay. (see also col. 21, lns. 8-51 for correcting for how the monitoring server views it))
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the method of modified Boerner with the processing and transit times in order to (Papp, col. 19, ln. 60 to col. 20, ln. 22)

With respect to Claim 3, modified Boerner teaches the method of claim 2, and Boerner also teaches wherein the calculating further comprises: calculating, by the network device, the estimated processing time based on a current available network resource value of the server device, and a network resource processing demand value of the application service. (paras. 27-29, 39; system deploys resources toward a service, which is a current available network resource value. Fig. 4, paras. 30, 63-67, 73-75; System measures parameters such as response time, a recently measured response time is an estimation of the current service time. Paras. 116, 118; processing, storage, memory, network bandwidth as resources. In other words, the system knows that for a given amount of dedicated resources, a given demand will produce an estimated result. Figs. 5-7, Paras. 60-64; chart of effects of demand on CPU usage and throughput. See also, e.g., Fig. 4; for given resources a demand of 200 users will result in a response time of 200ms. It would have been obvious to an artisan of ordinary skill before the effective filing date to compare the demand to processing time rather than response time because it would allow for the determination of whether this server is appropriate for the service task. Further, application of a known technique for predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).)

(An intermediary network will be taught later. paras. 27-29, 39; system deploys resources toward a service, which is a current available network resource value. Fig. 4, paras. 30, 63-67, 73-75; System measures parameters such as response time, a recently measured response time is an estimation of the current service time. Paras. 116, 118; processing, storage, memory, network bandwidth as resources. In other words, the system knows that for a given amount of dedicated resources, a given demand will produce an estimated result. Figs. 5-7, Paras. 60-64; chart of effects of demand on CPU usage and throughput. See also, e.g., Fig. 4; for given resources a demand of 200 users will result in a response time of 200ms. It would have been obvious to an artisan of ordinary skill before the effective filing date to compare the demand to transit time rather than response time because it would allow for the determination of whether this network is appropriate for the service task. Further, application of a known technique for predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).)
And Dao also teaches an intermediate network (para. 64-65, 68-70; network includes a radio access portion and backhaul portion. Paras. 9, 46, 65, 68-69; core network reached through the radio node. Different radio access portions may be used to reach the core network. It would have been obvious to an artisan of ordinary skill before the effective filing date to compare different intermediate networks to determine if a different network would allow for sufficient servicing of the request.)


With respect to Claim 5, modified Boerner teaches the method of claim 4, and Boerner also teaches wherein the intermediary network includes a radio access network or the radio access network and a core network. (para. 64-65, 68-70; network includes a radio access portion and backhaul portion. Paras. 9, 46, 65, 68-69; core network reached through the radio node. Different radio access portions may be used to reach the core network.)
The same motivation to combine as the independent claim applies here.

With respect to Claims 10-13, they are substantially similar to Claims 2-5, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 18, it is substantially similar to Claim 2, and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 19, it is substantially similar to Claims 2 and 3, and is rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449